Citation Nr: 0844115	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-38 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from January 
1966 to January 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The record does not establish the veteran engaged in 
combat while serving in Vietnam.

2.  There also is no competent evidence otherwise confirming 
he experienced a stressful event during his military service 
to account for his diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  



In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in May 
2006, prior to the initial adjudication of his claim in 
September 2006.  The letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letter also complied with Dingess, as it apprised him of 
the downstream disability rating and effective date elements 
of his claim.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
medical records (SMRs) and VA treatment records.  The RO also 
obtained a private treatment record from Goldsboro 
Psychiatric Clinic, P.A.  There is no indication of any 
outstanding records pertaining to his claim.  

VA did not have the veteran examined to determine whether he 
has PTSD attributable to his military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA must request an 
examination and opinion when necessary to decide a claim).  
Here, however, the only evidence suggesting an etiological 
link between this claimed disorder and his military service 
is his unsubstantiated lay allegations.  These statements are 
insufficient to trigger VA's duty to provide an examination.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (VA is 
not obligated to provide an examination for a medical nexus 
opinion where the supporting evidence of record consists only 
of a lay statement).  And as also will be explained, 
he has not established that he engaged in combat against 
enemy forces while in the military, nor has there otherwise 
been objective confirmation of any of his claimed stressors, 
so there is no means of linking his PTSD - although 
diagnosed, to his military service, even were the Board to 
have him examined.  Accordingly, the Board finds that no 
further notification or assistance is necessary to meet the 
requirements of the VCAA or Court as to this claim.



II.  Merits

The veteran claims he has PTSD as a result of serving in the 
Republic of Vietnam.  Even though he did serve in Vietnam 
during the Vietnam Era, from July 1971 to June 1972, his 
military occupational specialty (MOS) was cook, and there is 
no evidence that he served in combat.  Additionally, he has 
not identified a specific service-related stressor that could 
connect his diagnosis of PTSD with any event in service.  So 
for the reasons and bases discussed below, the Board finds 
that he has failed to establish his entitlement to service 
connection for PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires the 
following three elements:  [1] a current medical diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
DSM-IV, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, the record shows the 
veteran has been diagnosed with PTSD.  In an August 2006 
report, E.W.H., M.D., diagnosed the veteran with PTSD 
following a psychological evaluation.  Therefore, resolution 
of this appeal turns on whether the record also contains 
credible supporting evidence that a claimed in-service 
stressor actually occurred which supports this diagnosis.

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

If it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d). 

Here, though, no competent evidence establishes the veteran 
engaged in combat with an enemy force.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  As already alluded to, 
the veteran's available service personnel records show he 
worked as a cook while stationed in Vietnam.  His DD Form 214 
does not show he was awarded the Combat Infantryman Badge 
(CIB), the Purple Heart Medal, or any other award associated 
with valor or heroism shown while engaged with an enemy 
force.  So the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

No in-service stressor has been independently verified, 
however, primarily because the veteran has failed to provide 
enough details concerning his alleged stressors.  In written 
statements, he identified the following stressors:  repeated 
attacks on the base where he was stationed and the loss of 
many of his friends.  Unfortunately, he was unable to recall 
any additional details concerning these alleged incidents, 
including dates, locations, and names of witnesses and 
casualties.  



So simply stated, the veteran has not provided credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  The determination of the sufficiency, but 
not the existence, of a stressor is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  
In other words, whether a stressor was of sufficient gravity 
to have caused PTSD is a medical determination, whereas the 
question of whether the alleged stressor actually occurred is 
a factual determination..  And VA adjudicators, not doctors, 
make factual determinations.  Stated somewhat differently, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Although the veteran has been diagnosed 
with PTSD, the Board finds no credible evidence which 
verifies any of his claimed stressors.

The veteran has not submitted any evidence such as lay 
statements from other soldiers to verify any of his 
stressors.  In addition, verification of his claimed 
stressors is not possible based on the lack of details 
provided.  For instance, he has not supplied details of a 
particular attack on the base or the name of any friend of 
his who was killed.  And as explained to him, this 
information is essential to conduct a meaningful search in 
order to verify these alleged events.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is no duty to assist where 
veteran's statements concerning in-service stressors are too 
vague to refer to the U.S. Army and Joint Services Records 
Research Center.  Fossie v. West, 12 Vet. App. 1 (1998).  The 
Court has also held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In light of the absence of necessary 
details concerning the veteran's claimed stressors, VA has 
satisfied its responsibilities to assist the veteran in 
connection with the current claim.

If, as here, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  

The Court has held that a veteran, who had a noncombatant 
MOS, but was stationed with a unit that was present while 
enemy attacks occurred, would strongly suggest that he was, 
in fact, exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002) (base subjected to rocket attacks 
during time that veteran was stationed at the base).  In 
other words, the veteran's presence with the unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  However, the veteran's statements, 
even in light of Pentecost, do not provide a basis to obtain 
more information regarding the alleged stressors or provide a 
basis to grant PTSD.  There is simply no evidence that he was 
present during an attack, and his statements do not provide 
information needed to confirm his presence. 



In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against his claim of entitlement to service 
connection for PTSD.  While he may well believe that his PTSD 
is related to events that occurred during his military 
service, as a layman without the required expertise, he is 
not qualified to address questions requiring medical training 
for resolution, such as a diagnosis or medical opinion as to 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
He is only competent to testify concerning symptoms he may 
have experienced during service and during the many years 
since his discharge, but not their cause in terms of whether 
they are associated with PTSD attributable to his military 
service.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is against the claim, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor, and that 
his claim must resultantly be denied.  38 C.F.R. § 3.102.


ORDER


The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


